



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Anthoo, 2013 ONCA 574

DATE: 20130923

DOCKET: C54687

Doherty, Tulloch and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Didier Anthoo

Appellant

Russell Silverstein, for the appellant

J. Klukach, for the respondent

Heard:  September 23, 2013

On appeal from the conviction entered on May 30, 2011 by
    Justice Bielby of the Superior Court of Justice, sitting with a jury.

APPEAL BOOK ENDORSEMENT


[1]

In our view, the appeal must fail.  The similar fact evidence was
    admissible, especially in light of the defence evidence concerning the semen
    stains.  The jury was entitled to consider the evidence on all counts when assessing
    the appellants explanation for the semen stains.  The evidence of tainting
    said to have not been considered by the trial judge in determining
    admissibility could not explain the semen stains.

[2]

The charge to the jury was adequate.  The trial judge did not deal with
    the evidence of potential tainting when explaining to the jury how it might
    consider the evidence of each complainant in the other counts.  He could have
    done so.  There was no objection to the charge either before or after the
    instructions were completed.  The defence was satisfied with the way the
    evidence was left, no doubt because any reference to potential tainting would
    have left unexplained the semen stains.

[3]

We see no reversible error in the trial judges instructions in the
    circumstances of this case.

[4]

The appeal is dismissed.


